--------------------------------------------------------------------------------

Exhibit 10.1


McMoRan EXPLORATION CO.
DIRECTOR COMPENSATION
(as of May 4, 2011)


Cash Compensation


Each non-management director of McMoRan Exploration Co. receives an annual fee
of $50,000.  Committee chairs receive an additional annual fee as
follows:  Audit Committee, $15,000; Corporate Personnel Committee, $10,000; and
all other committees, $7,500.


Each non-management director also receives a fee of $2,000 for attending each
board meeting and each committee meeting (for which he is a member) and is
reimbursed for reasonable out-of-pocket expenses incurred in attending such
meetings.


Equity-Based Compensation; Deferrals


Non-management directors receive equity-based compensation under the 2008 Stock
Incentive Plan, which was approved by our stockholders.  The Nominating and
Corporate Governance Committee is authorized to make an annual grant of options
to acquire shares of our common stock and restricted stock units to each
non-management director.  The options are granted at fair market value on the
grant date, vest ratably over the first four anniversaries of the grant date and
expire on the tenth anniversary of the grant date.  The restricted stock units
also vest ratably over the first four anniversaries of the grant date.  Each
restricted stock unit entitles the director to receive one share of our common
stock upon vesting.  To the extent dividends are paid on our common stock in the
future, dividend equivalents will accrue on the restricted stock units on the
same basis as dividends will be paid on our common stock and will include market
rate interest.  The dividend equivalents will only be paid upon vesting of the
restricted stock units.


Non-management directors may elect to exchange all or a portion of their annual
fee for an equivalent number of shares of our common stock on the payment date,
based on the fair market value of our common stock on the date preceding the
payment date.  Non-management directors may also elect to defer all or a portion
of their annual fee and meeting fees, and such deferred amounts will accrue
interest at a rate equal to the prime commercial lending rate announced from
time to time by JPMorgan Chase (compounded quarterly), and shall be paid out at
such time or times as directed by the non-management director.

 
 

--------------------------------------------------------------------------------

 
